          Case 2:17-cr-00086-HDM-NJK Document 379 Filed 11/23/20 Page 1 of 3



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 6

 7 UNITED STATES OF AMERICA,                       2:17-CR-086-HDM-NJK

 8                Plaintiff,                       Preliminary Order of Forfeiture

 9         v.

10 ANTHONY DELANO HYLTON, JR.,

11                Defendant.

12         This Court finds Anthony Delano Hylton, Jr., pled guilty to Count 3 of a 2-Count
13 Third Superseding Criminal Indictment charging him with felon in possession of a firearm

14 in violation of 18 U.S.C. § 922(g)(1). Third Superseding Criminal Indictment, ECF No. 328;

15 Plea Agreement, ECF No. 374; Change of Plea, ECF No. 375.

16         This Court finds Anthony Delano Hylton, Jr., agreed to the forfeiture of the property
17 set forth in the Plea Agreement and the Forfeiture Allegation of the Third Superseding

18 Criminal Indictment. Third Superseding Criminal Indictment, ECF No. 328; Plea

19 Agreement, ECF No. 374; Change of Plea, ECF No. 375.

20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
21 States of America has shown the requisite nexus between property set forth in the Plea

22 Agreement and the Forfeiture Allegation of the Third Superseding Criminal Indictment and

23 the offense to which Anthony Delano Hylton, Jr., pled guilty.

24         The following property is any firearm or ammunition involved in or used in any
25 knowing violation of 18 U.S.C. § 922(g)(1), and is subject to forfeiture pursuant to 18 U.S.C.

26 § 924(d)(1) with 28 U.S.C. § 2461(c):

27                1. a black Rock Island Armory .45 caliber semi-automatic handgun with
28                    brown grips, bearing serial number RIA1728332; and
           Case 2:17-cr-00086-HDM-NJK Document 379 Filed 11/23/20 Page 2 of 3



 1                    2. any and all compatible ammunition

 2   (all of which constitutes property).

 3          This Court finds that on the government’s motion, the Court may at any time enter

 4   an order of forfeiture or amend an existing order of forfeiture to include subsequently

 5   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 6   32.2(b)(2)(C).

 7          This Court finds the United States of America is now entitled to, and should, reduce

 8   the aforementioned property to the possession of the United States of America.

 9          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

10   DECREED that the United States of America should seize the aforementioned property.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

12   rights, ownership rights, and all rights, titles, and interests of Anthony Delano Hylton, Jr.,

13   in the aforementioned property are forfeited and are vested in the United States of America

14   and shall be safely held by the United States of America until further order of the Court.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

16   of America shall publish for at least thirty (30) consecutive days on the official internet

17   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

18   describe the forfeited property, state the time under the applicable statute when a petition

19   contesting the forfeiture must be filed, and state the name and contact information for the

20   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

21   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

22   the government may instead serve every person reasonably identified as a potential claimant

23   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

24   Rule G(4)(a)(i)(A).

25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

26   or entity who claims an interest in the aforementioned property must file a petition for a

27   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

28   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
                                                    2
           Case 2:17-cr-00086-HDM-NJK Document 379 Filed 11/23/20 Page 3 of 3



 1   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 2   right, title, or interest in the forfeited property and any additional facts supporting the

 3   petitioner’s petition and the relief sought.

 4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 5   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 6   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 7   not sent, no later than sixty (60) days after the first day of the publication on the official

 8   internet government forfeiture site, www.forfeiture.gov.

 9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

10   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

11   Attorney’s Office at the following address at the time of filing:

12                  Daniel D. Hollingsworth
                    Assistant United States Attorney
13                  James A. Blum
                    Assistant United States Attorney
14                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
15

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

17   described herein need not be published in the event a Declaration of Forfeiture is issued by

18   the appropriate agency following publication of notice of seizure and intent to

19   administratively forfeit the above-described property.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

21   copies of this Order to all counsel of record.

22          DATED this 23rd day of November 2020.

23

24

25                                                  HOWARD D. MCKIBBEN
                                                    UNITED STATES DISTRICT JUDGE
26

27

28
                                                      3
